                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION


LOWELL QUINCY GREEN,                             )
                                                 )
                       Plaintiff,                )
                                                 )
v.                                               )
                                                 )
HON. K. NICOLE MITCHELL,                         )
                                                 )
                       Defendant.                )    Civil Action No. 3: 19-CV-OO 16-C


                                             ORDER

       Before the Court are the Findings, Conclusions, and Recommendation of the United

States Magistrate Judge advising that the Court should construe Plaintiffs filing [Doc. 9] as a

motion seeking relief under Federal Rule of Civil Procedure 60(b) and that the same should be

denied. Plaintiff has failed to file any objections and the time to do so has now expired.

       The Court has reviewed the Findings, Conclusions, and Recommendation for clear error

and finds none . It is therefore ORDERED that the Findings, Conclusions, and Recommendation

are hereby ADOPTED as the findings and conclusions of the Court. For the reasons stated

therein, Plaintiffs filing [Doc. 9] is construed as a motion seeking relief under Rule 60(b) and is

hereby DENIED.

       SO ORDERED this _/_ day of April, 2019.
